            Case 4:20-cv-05020-RMP                   ECF No. 33            filed 04/12/21     PageID.414 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the_                                       FILED IN THE
                                                     Eastern District of Washington                          U.S. DISTRICT COURT
                                                                                                       EASTERN DISTRICT OF WASHINGTON

                     DR. ABDUL KHAN,
                                                                                                        Apr 12, 2021
                                                                       )
                                                                                                            SEAN F. MCAVOY, CLERK
                             Plaintiff                                 )
                                v.                                     )        Civil Action No. 4:20-CV-5020-RMP
                                                                       )
     BECHTEL NATIONAL, INC., and NATIONAL
     ENGINEERING SERVICES CORPORATION,                                 )

                            Defendant

                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                          recover from the
defendant (name)                                                                                                   the amount of
                                                                            dollars ($                ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of              % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: The parties’ Stipulation for Dismissal with Prejudice, ECF No. 31, is APPROVED. Plaintiff’s Complaint is dismissed
’
              with prejudice and without fees or costs to any party.




This action was (check one):
’ tried by a jury with Judge                                                                           presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                            without a jury and the above decision
was reached.

✔
’ decided by Judge             ROSANNA MALOUF PETERSON                                           .




Date: 4/12/2021                                                               CLERK OF COURT

                                                                               SEAN F. McAVOY

                                                                               s/ Lennie Rasmussen
                                                                                            (By) Deputy Clerk

                                                                               Lennie Rasmussen
